REQUESTED BY: Dear Senator Reutzel:
In your February 26, 1979, letter you asked:
   "If the statutes pertaining to the Nebraska Workmen's Compensation Court are amended to change the name to the Nebraska Workers' Compensation Court, is it necessary to have a constitutional amendment to change the name as it appears in Article V, section 28?"
Article V, section 1 of the Nebraska Constitution does not specifically create the Nebraska Workmen's Compensation Court but authorizes the legislature to create courts inferior to the Supreme Court. Section 48-152, R.R.S. 1943, created the Nebraska Workmen's Compensation Court pursuant to said Article V, section 1.
Since the Nebraska Workmen's Compensation Court was created by statute, its name may be changed in the same manner. Amendment of the various statutory references to the court will serve to change its name.
The only constitutional reference to the Nebraska Workmen's Compensation Court is in Article V, section 28, which provides that one member of the Commission on Judicial Qualifications shall be one of the judges of the Nebraska Workmen's Compensation Court. This constitutional provision does not create the court but requires that the Legislature provide for the Commission on Judicial Qualifications and that certain courts shall be represented as members. It does not appear there would be any confusion concerning the intent of the constitutional reference and, in our opinion, amendment of the various statutory references to be Nebraska Workmen's Compensation Court, including section 24-715, R.R.S. 1943, will be sufficient to effectively change the name of the court and no constitutional amendment would be required.